Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,616,633 to Vargas Garcia.
As to Claim 1, Vargas Garcia discloses a tongue anteriorizer (Fig. 1, Col. 1, Lines 24-28). The anteriorizer comprises a handle (6), a connecting part (2) having a first connecting end (near 20, Fig. 1) and a second connecting end (near 10, Fig. 1). The first connecting end (near 20) is formed with the handle (6, Fig. 1), the connecting part having a connecting part width (width tapering towards 20, Fig. 2), and a tongue lifting part (4) including an arc member (Col. 1, Lines 35-44) having a first member end near B, Fig. 1) and a second open end (at 8, Fig. 1), the first member end formed with the second connecting end of the connecting part (Fig. 1). The arc member comprises a wider section having a section width greater than the connecting part width (width near 4, seen in Figs. 3 and 4, seen as wider than connecting part).
As to Claim 2, Vargas Garcia discloses a tongue anteriorizer wherein the section width of the wider section is smaller than twice the connecting part width (width near 4, seen in Figs. 3 and 4, seen as wider than connecting part).
Claim 5, Vargas Garcia discloses a tongue anteriorizer wherein the tongue anteriorizer is made of a flat plate-like strip having a uniform thickness bent only in one direction (Col. 1, Lines 28-35).
As to Claim 6, Vargas Garcia discloses a tongue anteriorizer wherein the wider section of the arc member has a plurality of protrusions (seen near 4, Fig. 3).
As to Claim 7, Vargas Garcia discloses a tongue anteriorizer wherein the wider section is near the second open end of the arc member (Figs. 3 and 4). 
As to Claim 8, Vargas Garcia discloses a tongue anteriorizer wherein the wider section extends from the second open end to the first member end of the arc member (Figs. 3 and 4).
As to Claim 9, Vargas Garcia discloses a tongue anteriorizer wherein the wider section is near the second open end of the arc member (Figs. 3 and 4). 
As to Claim 10, Vargas Garcia discloses a tongue anteriorizer wherein the wider section extends from the second open end to the first member end of the arc member (Figs. 3 and 4). 
As to Claim 13, Vargas Garcia discloses a tongue anteriorizer wherein the handle has a first handle end (near 24, Fig. 1) and a second handle end, the first handle end having a curved section (at 26) and the second handle end formed with the second connecting end of the connecting part (near 20, Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,616,633 to Vargas Garcia in view of U.S. Patent No. 8,784,101 to Engeron.
As to Claims 3, 4, 11, and 12, Vargas Garcia discloses the claimed invention except for wherein the second connecting end of the connecting part comprises a curve oriented in a direction opposite to a curved direction of the arc member of the tongue lifting part, wherein a curved length of the connecting part is less than one-third of a curved length of the arc member, wherein the wider section of the arc member is near the second open end of the arc member, the arc member further having a narrower section narrower than the wider section, the narrower section extends from the wider section to the first member of the arc member, the narrower section having a width smaller than the connecting part width, and wherein the wider section of the arc member is near the second open end of the arc member, the arc member further having a narrower section narrower than the wider section, the narrower section extends from the wider section to the first member of the arc member, the narrower section having a width equal to the connecting part width.  
Engeron discloses a tongue anteriorizer (10, Fig. 7) wherein a second connecting end of the connecting part (12) comprises a curve (of 16) oriented in a direction opposite to a curved direction of the arc member of the tongue lifting part (near 25, Fig. 7, Col. 4, Lines 55-65), wherein a curved length of the connecting part is less than one-third of a curved length of the arc member (Fig. 2), wherein the wider section of the arc member is near the second open end of the arc member (seen in Fig. 3), the arc member further having a narrower section narrower than the wider section (narrow portion near 31, Fig. 1), the narrower section extends from the wider section to the first member of the arc member (taper seen in Fig. 3), the narrower section having a width smaller than the connecting part width (seen in Fig. 3), and wherein the wider section of the arc member is near the second open end of the arc member (Fig. 3), the arc member further having a narrower section (near 31, Fig. 1) narrower than the wider section, the narrower section extends from the wider section to the first member of the arc member (Fig. 1), the narrower section having a width equal to the connecting part width (Fig. 1) in order to allow for maneuverability of the device at a variety of angles and approaches by the practitioner (Col. 4, Lines 2-21 and Lines 54-65).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the tongue anteriorizer with the claimed dimensions, since Vargas Garcia discloses general conditions in Col. 1, Lines 36-54- Col. 2, Lines 1-8, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tongue anteriorizer of Vargas Garcia with the curve and width modifications of Engeron in order to allow for maneuverability of the device at a variety of angles and approaches by the practitioner.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775